This is an appeal from a decree entered in the Superior Court after the rescript in Commonwealth v. Wiseman, 356 Mass. 251, cert. den. 398 U. S. 960, S. C. 400 U. S. 860, reh. den. 400 U. S. 954. The decree after rescript conforms to the rescript and earlier opinion of this court. The provisions of paragraph two of the decree, however, seem in minor respects unnecessarily procedurally burdensome to the defendants. At the option of the defendants, paragraph two may be modified, but only in the following respects: (a) notices of future showings of the film (to categories of persons permitted to see it) may be combined in a single advance notice covering the next succeeding thirty days; (b) notices of such showings in Massachusetts need be filed only three days in advance of such showings, respectively, in instances where longer notice is impracticable; and (c) reports of showings, after the event, may be made by filing a written report (in other respects conforming with the present provisions of paragraph two) during the first seven days of each calendar month, covering showings during the next preceding calendar month. Subject to the possible modifications noted above, the final decree after rescript is affirmed. The Commonwealth is to have costs of this appeal in addition to costs previously assessed.

So ordered.